UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-687



In Re: HENRY T. SANDERS,

                                                          Petitioner.



       On Petition for Writ of Mandamus. (CA-97-1691-PJM)


Submitted:   November 6, 1997            Decided:   November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry T. Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry T. Sanders has filed a petition for a writ of mandamus

from this court seeking reinstatement of certain district court

actions that were dismissed. Mandamus is a drastic remedy to be

used only in extraordinary circumstances. See Kerr v. United States
Dist. Court, 426 U.S. 394, 402 (1976). Mandamus relief is only

available when there are no other means by which the relief sought

could be granted, see In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal. In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992). The

party seeking mandamus relief carries the heavy burden of showing

that he has "no other adequate means to attain the relief he

desires" and that his entitlement to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Sanders has not made such a showing. Accordingly, we deny

in forma pauperis status and deny both his petition and his supple-
mental petition for mandamus relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2